Citation Nr: 9929616	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Whether a July 24, 1992, rating decision which denied 
entitlement to service connection for depression was clearly 
and unmistakably erroneous.

2.  Entitlement to service connection for a mental disorder, 
other than depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for depression was denied by means of a July 24, 1992, rating 
decision, as the evidence failed to show that his depression 
was incurred in or aggravated by military service, nor did 
his depression manifest itself to a compensable degree within 
one year of separation from service; the veteran did not 
perfect an appeal of that denial.

2.  The July 24, 1992, rating decision was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.

3.  The evidence does not show that a current mental 
disorder, other than depression, is related to, or has a 
nexus with, active military service.


CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect on July 24, 1992, would compel the grant of the 
veteran's claim of entitlement to service connection for 
depression, and the July 24, 1992, rating decision in not 
otherwise clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 
3.105 (1998).  38 C.F.R. § 3.304, 3.310 (1992).

2.  Service connection for a mental disorder, other than 
depression, is not well grounded.  38 U.S.C.A. §§ 1110 (West 
1991), 38 C.F.R. §§  3.303, 3.304, 4.127 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error in Rating Decision of July 
24, 1992

The veteran contends that a July 24, 1992, rating decision 
which denied entitlement to service connection for depression 
was clearly and unmistakably erroneous.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence and that the preponderance 
of the evidence is against his claim.  Therefore, that claim 
is denied.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant...must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet.App. 310, 
313 (1992).  The Board notes that the standard of proof in 
claims of clear and unmistakable error is much higher than in 
other matters considered by the Board.  The Court has stated 
that clear and unmistakable error is the type of error which 
is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 313-
314.  Thus, in considering the facts, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in July 1992.  Therefore, 
in order for the veteran's claim to succeed, it must be shown 
that either the facts or law compelled a substantially 
different conclusion.  Russell, at 313.

The veteran filed a claim of entitlement to service 
connection for depression in April 1992, which was denied by 
means of a July 24, 1992, rating decision.  That rating 
decision found that the evidence failed to show that 
depression was incurred in or aggravated by the veteran's 
military service, nor did it become manifest to a compensable 
degree within one year of separation from active service.  
The veteran now contends that the July 24, 1992, rating 
decision was clearly and unmistakably erroneous in denying 
entitlement to service connection for depression.  That claim 
of clear and unmistakable error was denied by means of a July 
1997 rating decision, and the veteran has perfected an appeal 
of that decision.

The regulations in effect at the time of the July 1992 rating 
decision provided that service connection was warranted if a 
disabling injury or disease was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303 (1992).  
Additionally, service connection may be established for 
psychoses if the disability  manifests itself to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(1992).  

The evidence at the time of the July 1992 rating decision 
included the veteran's service medical records which showed 
that the veteran sought treatment for an attempted suicide in 
May 1975.  The psychiatric consultation report indicates that 
he exhibited a "suicide gesture" that was probably not a 
real attempt.  He was upset due to his mother being arrested 
for drug smuggling, his inability to make friends, and 
feelings of uselessness.  The examining physician diagnosed 
his suicide gesture as chronic passive-dependent immature 
personality.  

Service medical records also indicate that the veteran was 
hospitalized for psychiatric observation in January 1976 due 
to an alleged period of amnesia while AWOL for three days in 
November 1975.  A January 1976 Certificate of Psychiatric 
Evaluation indicates that, while outpatient testing was 
suggestive of an underlying schizophrenic process, 
"inpatient evaluation did not reveal any evidence whatsoever 
of schizophrenic, psychosis or major affective disorder."  
The examiner diagnosed personality disorder, mixed type 
(hysterical, passive-aggressive), chronic, severe.  His 
separation examination of April 1976 indicates that a 
psychiatric examination was normal; however, the examination 
report notes, by history, a suicide attempt by drug overdose 
in 1975.

The evidence at the time of the July 1992 rating action also 
includes private medical records including treatment records 
from Tampa General Hospital, and Social Security 
Administration records which show post service treatment and 
diagnosis of depression.  The veteran was hospitalized in 
June 1991 complaining of depression and a desire to kill 
himself.  Treatment records from Dr. Louis Byrne indicate 
treatment for major depression.  A January 1992 mental status 
examination by Dr. S. Bhat, indicates that the veteran was 
brought by the Tampa Police Department to Baylife Crisis 
Center as he was crying, very despondent, and unresponsive.  
He indicated to the police officers that he contemplated 
killing himself but was afraid to attempt suicide.  A 
diagnosis of major depression, rule out major depression with 
psychosis was rendered.  

The Board finds that the July 24, 1992, rating decision was 
not clearly and unmistakably erroneous.  The RO adjudicators 
in July 1992 evaluated the private medical evidence which 
showed  post-service treatment for depression.  The RO 
concluded that, while the post-service records indicate 
treatment for depression, these records contain no evidence 
that would either relate his current psychiatric disability 
to service or show that a psychiatric disability which 
existed prior to service was aggravated during service.  
Similarly, this evidence did not indicate that depression was 
manifested to a compensable degree within one year of the 
veteran's separation from active service.  The Board is 
unable to find clear and unmistakable error in that RO 
decision.  Were the Board to find clear and unmistakable 
error in this case, it would be merely a disagreement with 
the weighing of the evidence performed by the adjudicators in 
the July 1992 rating decision, which cannot constitute a 
finding of clear and unmistakable error.  The Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in July 1992 and the 
probative value they attached to the various pieces of 
evidence.  The Board feels that the evidence was properly 
weighed and evaluated at the time of the July 1992 rating 
decision.  The Board is unable to find in the July 1992 
rating decision any error which is "undebatable, so that it 
can be said that reasonable minds could only so conclude that 
the original decision was fatally flawed at the time it was 
made."

Accordingly, the Board finds that clear and unmistakable 
error is not shown in the July 24, 1992, rating decision 
which denied entitlement to service connection for 
depression, and the veteran's claim remains denied.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.105 (1998).  38 C.F.R. § 3.303. 3.304, 3.307, 
3.309 (1992).

II.  Service Connection for a Mental Disorder, Other than 
Depression

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Additionally, presumptive service connection may be granted 
for psychoses if the disability becomes manifest to a 
compensable degree within one year of separation from active 
military service.  38 C.F.R. §§  3.307, 3.309 (1998).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has a mental disorder, other 
than depression, which he attributes to his active duty 
service. After a review of the evidence, the Board finds that 
the veteran has failed to present a well-grounded claim as 
the evidence does not show that a mental disorder, for which 
service connection may be granted, existed during service.  
Accordingly, his claim for service connection for a mental 
condition, other than depression, fails. 

With regard to the veteran's claim for service connection for 
a mental disorder other than depression, the determinative 
issues presented are (1) whether the veteran had a mental 
disorder during service; (2) whether he currently has a 
mental disorder; and if so, (3) whether his current mental 
disorder is etiologically related to his service.

Service medical records show that in May 1975, he sought 
treatment at for an attempted suicide.  The psychiatric 
consultation report indicates that he exhibited a "suicide 
gesture" that was probably not a real attempt.  The 
treatment record indicates that he was upset due to his 
mother being arrested for drug smuggling, his inability to 
make friends, and feelings of uselessness.  The examining 
physician diagnosed his suicide gesture as chronic passive-
dependent immature personality.  Additionally,  the veteran 
was hospitalized for psychiatric observation in January 1976 
due to an alleged period of amnesia while AWOL for three days 
in November 1975.  A January 1976 Certificate of Psychiatric 
Evaluation indicates that, while outpatient testing was 
suggestive of an underlying schizophrenic process, 
"inpatient evaluation did not reveal any evidence whatsoever 
of schizophrenic, psychosis or major affective disorder."  
The examiner diagnosed post-traumatic anterograde amnesia, 
moderate; psychophysiologic disorder, respiratory type, 
(hyperventilation syndrome), resulting in episodic fainting 
spells, acute, resolved; and personality disorder, mixed type 
(hysterical, passive-aggressive), chronic, severe.  His 
separation examination of April 1976 indicates that a 
psychiatric examination was normal; however, the examination 
report notes, by history, a suicide attempt by drug overdose 
in 1975.

The evidence shows that during service a personality disorder 
was diagnosed; however, the Board notes that personality 
disorders are not diseases or injuries for compensation 
purposes and disability resulting from them may not be 
service-connection.  38 C.F.R. § 4.127 (1998).  Additionally, 
as set forth above, the rating action of July 24, 1997, is 
final with respect to a claim for service connection of 
depression.  Accordingly, the question that must be addressed 
is whether service connection for a mental disorder, other 
than a personality disorder or depression, is warranted by 
the evidence.

To reiterate, in order to establish a well-grounded claim, 
the veteran must present evidence of a link or nexus between 
a current disability and an inservice  disease or injury.   
The evidence does not show that the veteran's present mental 
disorders, diagnosed variously as anxiety, panic attacks, 
personality disorder, and depression, are linked to service.  
While the veteran sought psychiatric treatment during 
service, his treatment was due to his personality disorder, a 
psychophysiologic disorder which resolved, and amnesia.  
Additionally, he has presented no medical evidence to 
indicate that his current mental disorder(s) are related to 
those disorders or his active military service.  While he is 
competent to report his symptoms, in the absence of evidence 
indicating that he has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions with respect of the etiology 
of his current mental condition to be of no probative value.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Likewise, as 
the evidence also does not show that a mental disorder became 
manifest to a compensable degree within one year of the 
veteran's separation from active duty, service connection 
based on the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309 

Accordingly, based on the evidence above, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual at this 
time that service connection for a mental condition, other 
than depression, could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim with respect 
to a mental condition other than depression is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 6 Vet App 432 (1994).

The Board notes the veteran's contention that his disability 
was misdiagnosed while in service.  However, he has presented 
no diagnostic studies or clinical reports in support of his 
claim.  He is competent to report his symptoms; however, in 
the absence of evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with to a 
potential misdiagnosis during service to be of no probative 
value.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to support a diagnosis of a mental 
disorder. The Board must also point out that the veteran is 
free to submit new and material evidence, and reopen his 
claim for service connection, at any time.

ORDER

The veteran's claim that a July 24, 1992, rating decision 
which denied entitlement to service connection for depression 
with suicidal ideation was clearly and unmistakably erroneous 
is denied.  

Service connection for a mental disorder, other than 
depression, is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

